DETAILED ACTION
Allowable Subject Matter
Claims 1-18 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Gu et al., U.S. Patent Application Publication No. 2018/0232033, discloses a system with an AVS module, a DVFS module, and a PMIC [Fig. 1B].  In a first process, the DVFS module controls a PMIC to increase or decrease an operating voltage to a target value [Fig. 2A].  In a second process, which is triggered after the first process, the AVS modules controls the PMIC to increase or decrease the target voltage [Fig. 2B].  According to one interpretation, Gu discloses only a single logic for adjusting the operating voltage, i.e., the PMIC.  According to another interpretation, Gu discloses a first and second logic for adjusting the operating voltage, i.e., the AVS and DVFS modules.  However, Gu does not teach that either the AVS or DVFS module performs a voltage adjustment while the other is disabled.  The process of Fig. 2A and 2B indicates that the respective voltage adjustment functions of the AVS and DVFS modules are carried out sequentially, but there is no teaching that either module is disabled.  
The prior art of record, including Gu, does not teach or suggest, alone or in combination, a method for dynamic power supply voltage adjustment in a computing system comprising:
setting a power supply voltage with a first power logic; 
disabling the first power logic; 
receiving, while the first power logic is disabled, a request to adjust the power supply voltage from an initial value to a target value using a second power logic; 
initiating, while the first power logic is disabled, the second power logic in response to the request and an indication a time interval has elapsed since a previous request to adjust the power supply voltage; 
adjusting the power supply voltage with the second power logic from the initial value to the target value; 
determining, while the first power logic is disabled, whether the power supply voltage has reached the target value; and 
enabling the first power logic in response to determining the power supply voltage has reached the target value.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov